[Cite as Hill v. French, 2021-Ohio-24.]


                               COURT OF APPEALS OF OHIO

                               SIXTH APPELLATE DISTRICT
                                   COUNTY OF LUCAS

JASON HILL,                                     :

                 Plaintiff-Appellee/            :
                 Cross-Appellant,                                No. L-20-1077
                                                :
                  v.
                                                :
JANICE FRENCH,
                                                :
                 Defendant-Appellant/
                 Cross-Appellee.                :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED IN PART, REVERSED IN PART
                           AND REMANDED
                 RELEASED AND JOURNALIZED: January 8, 2021


               Civil Appeal from the Lucas County Court of Common Pleas
                               Domestic Relations Division
                                  Case No. DR-12-0193


                                          Appearances:

                 Jason Hill, pro se, appellee/cross-appellant.

                 John V. Heutsche Co., and John V. Heutsche, for
                 appellant/ cross-appellee.


PATRICIA ANN BLACKMON, J.:

                    Defendant-appellant/cross-appellee    Janice     French      (“French”)

appeals from the judgment of the trial court that granted plaintiff-appellee/cross-
appellant Jason Hill’s (“Hill”) motion to terminate the parties’ shared parenting

plan, designated him the residential parent of two of the parties’ three children, and

awarded him attorney fees.      Hill submits a cross-assignment of error, to be

considered in the event that the trial court’s judgment is reversed, in which he

challenges the trial court’s denial of his motion for recovery of guardian ad litem

(“GAL”) and expert fees.1

                Having reviewed the record and the controlling law, we affirm the

order designating Hill the residential parent of the two children. We also affirm the

awarding of attorney fees to Hill, but we remand for further proceedings as to the

amount. Additionally, we find the issue raised in Hill’s cross-assignment of error to

be moot.

                The parties were married and had three children: K.H. (d.o.b.

February 20, 2008), R.H. (d.o.b. November 23, 2009), and F.H. (d.o.b. May 20,

2011). Their 2014 divorce decree incorporated a shared parenting plan under which

Hill had companionship with the children on alternating weekends and

Wednesdays. The agreement also required the parties to “make certain” that

parenting time took place and to refrain from disparaging the other parent.

                Following the divorce, French and the children moved into the home

of the maternal grandparents. However, the parties remained at odds. By late 2017,

K.H. and F.H. were refusing to visit with Hill. French moved to be designated the




      1   See R.C. 2505.22.
residential parent and legal custodian of the children. Hill also moved to be

designated the residential parent and legal custodian and for an order for French to

show cause why she should not be held in contempt for interfering with his

parenting time.

               The court appointed Margaret Beck to serve as guardian ad litem

(“GAL Beck”) and also appointed psychologist Mark Babula (“Dr. Babula”) to

evaluate the parties. In July 2018, French filed a motion for an in camera interview

of the children. The court granted the motion, and a magistrate held the in camera

interview in August 2018. Several months later, the Lucas County Department of

Children and Family Services (“LCDCFS”) received a complaint that Hill abused the

children. By December 2018, the LCDCFS’s investigation was completed, and the

abuse claim was not substantiated. Also, in late 2018, French filed a petition for a

civil protection order against Hill on behalf of the children. She withdrew this

petition, but then filed a motion seeking to require Hill to have supervised visitation.

This motion was denied.

               In July 2019, following the recusal of the trial judge and magistrate,

the matter was assigned to a visiting judge. In October 2019, French filed a motion

for a second in camera interview. The court determined that it would review the

prior interview in order to determine whether a second in camera interview was

necessary and held the motion in abeyance. The matter proceeded to trial in

December 2019.
               Testifying as an independent expert, Dr. Babula stated that he

interviewed the parents and the children and performed psychological assessments.

He stated that the children have a positive relationship with French and her parents,

but the relationship tends to support alignment with French and against Hill, and it

is inflexible regarding what is right in a given circumstance. French does not enforce

Hill’s right to parenting time and does not seek solutions to visitation issues. Dr.

Babula stated that K.H. pressures the other children not to go to visitation with Hill,

and R.H. receives negative treatment from the family after attending visitation. Dr.

Babula also stated that Hill is defensive and reacts in ways that aggravate the

situation.

               Dr. Babula recommended that Hill complete counselling to address

anger and irritability and to improve his communication skills to better address the

children’s emotional concerns. He recommended that and that French participate

in therapy with parenting education. Dr. Babula stated that both parties have

responsibilities regarding visitation and that French needs to ensure that the

children understand the need to follow the court’s established rules of visitation. He

also recommended that Hill have increased weekday visitation with the children and

alternating weekends. The goal is to build Hill’s interactions with his children for

more successful parenting time. Then, given Hill’s increasing visitation, “the family

[would] have an approximately three-month adjustment period to adopt * * * [the]

recommendations.” After that, if these issues persist and if Hill is still not having at

least 80 per cent of his parenting time, then Dr. Babula recommended that the court
designate Hill’s home as the children’s primary residence. This would break the

rigidity and imbalance that has occurred. Dr. Babula acknowledged that this would

be stressful, but he stated that generally children adapt to the new living

arrangement. He had “no specific concerns for [the girls’ to] self-harm” if a change

of custody occurred.

                GAL Beck testified that French and the children are well-adjusted in

French’s home, but the maternal parents are negative toward Hill. She testified that

Hill is appropriate with the children, but he has difficulty engaging with K.H. GAL

Beck noted that R.H. and F.H. appeared to be integrated into Hill’s home, but K.H.

does not want them to go to visitation. R.H. receives negative treatment after

visiting him.

                GAL Beck further testified that French and the maternal

grandparents essentially exclude Hill from the children’s lives while maintaining

that they cannot force the children to visit Hill. French does not facilitate or honor

Hill’s parenting time and also schedules the children in activities that interfere with

Hill’s visitation. GAL Beck noted that French contacted one of the children’s

teachers seeking to prevent Hill from volunteering at the children’s school. She

opined that the behavior of French and the maternal grandparents toward Hill is

concerning and promotes alienating the children from him.

                GAL Beck initially recommended that the shared parenting plan

continue but be modified to provide Hill with significantly more time with the

children, including a continuous four-week period (excluding weekends). In a
supplemental report, GAL Beck recommended that the shared parenting plan be

terminated, and French be the residential parent of the children. She recommended

that Hill and French share equal parenting time over R.H. and F.H., whereas K.H.

would visit Hill twice a week and alternating weekends with no overnight visitation.

However, GAL Beck advised the court to permit Hill to petition the court for an

immediate change of custody if French disrupted Hill’s parenting time in the future.

               Counsellor Jean Cook (“Cook”) testified that she counselled the

children every other week for eighteen months but was no longer seeing K.H. K.H.

has adjustment disorder with anger issues. She is currently on a “break” from

counselling.   F.H. has anxiety issues and is treated for dealing with fear of

abandonment while visiting Hill. R.H. has anger, depression, and anxiety. Cook

testified that the children have communicated their concerns about being with Hill.

They are working on feeling safe with Hill, and voicing their concerns while with

him. Cook stated that she once saw bruising on R.H.’s neck and had a possible risk

of self-harm, and she also stated that increasing Hill’s parenting time would affect

the children’s emotional and mental health.

               Britney Cannon (“Cannon”), a social worker with LCDCFS testified

that in November 2018, LCDCFS received a report that Hill abused R.H. and F.H.

The abuse claim was not substantiated, however. Cannon testified that she spoke to

the children who denied Hill had harmed them and “did laugh when the referral was

reported to them.” K.H. told Cannon that she wished Hill had social skills, but to

Cannon, K.H. “almost appeared coached.” Cannon also stated that insofar as
anyone claimed in March 2019 that there were pending abuse allegations against

Hill, this claim is not true.

                Sylvania Township Police Detective Randall Mull (“Det. Mull”)

testified that following a request from French, he performed a safety check on Hill’s

home regarding allegations that Hill hit R.H. in the face with a shoe. Det. Mull saw

no visible injury or evidence of intentional violence.

                Hill’s aunts and uncle testified to the children’s prior positive

interactions with Hill’s extended family.        They stated that Hill is loving and

appropriate toward the children.         Hill’s aunts testified that K.H. is initially

standoffish with Hill’s family but eventually enjoys herself, but overall, her joy is

gone. One aunt stated that as a result of false accusations leveled against him, Hill

has had to install cameras at his home. She opined that French has used the children

“as pawns” to hurt Hill and has influenced K.H. and F.H. against him.

                Hill testified he visits with R.H. regularly but has not visited with F.H.

since early June 2019 and has not visited with K.H. since June or July 2017. He

stated that the basis of his motion to terminate is French’s ongoing failure to follow

the shared parenting order and stated that the children are living in a negative and

anti-father environment. He stated that he had been denied visitation well over one

hundred times. He stated that French videotapes him when he arrives to pick up

the children, and K.H. and F.H. refuse to go to visitation, stating that “the law says

we do not have to go.” He further testified that French does not promote visitation
or implement any consequences. He stated that French and maternal grandmother

penalize R.H. for attending visitation with him.

               Addressing the claims that he left the children unattended, he stated

that he once ran to get the car for them while it was raining. On another occasion,

he left two of the children at the bottom of an escalator in order to get the third child

who did not get on the escalator with him and the other two children. He also went

into a fast food restaurant to get the group’s food while the children were within his

sight in the nearby car.

               Hill testified that he participated in reunification counselling with the

children. He also participated in counselling to deal with anger management,

communication skills, and improvement of his relationship with his daughters and

to improve his parenting. He stated that if he were designated residential parent, he

would abide by all orders for French’s visitation, and he would abide by GAL Beck’s

recommendation that the children have one activity in order to avoid

overscheduling. He would also alleviate any additional stress through

videoconferencing with French.

               French testified that she has safety concerns for the children after

they reported fears of abandonment. She stated that Hill has become aggressive in

attempting to enforce visitation, and he yells at the children. She maintained that

the children are afraid and had scratches and marks after returning from visitation.

On the times she went to visitation, K.H. was very angry when she returned, and

R.H. “act[s] out” after visitation. French admitted that she records Hill during the
times that he picks up the children. French also indicated in an emergency motion

filed April 2019 that there was a pending LCDCFS investigation pending against

Hill, but no investigation was pending at this time. She acknowledged that the

children attended visitation during the pendency of the interim order and that she

transported them, but currently, only R.H. is currently visiting with Hill. French

maintained that Hill does not understand the children’s fears of abandonment while

in his care, and she stated that he had left the unattended.

              Maternal grandmother testified that she and French get the children

ready to visit with Hill but K.H. and F.H. refuse to go. R.H. goes on the visitation

but, she claimed, has ensuing behavior issues for two days afterward. Maternal

grandmother admitted that she once had R.H. take a cold shower for this behavior.

Maternal grandmother also testified that that she and French requested a police

“safety check” of Hill’s home for reportedly hitting R.H. with a shoe. She also

claimed that “fleas have come into the house” after visitation.            Maternal

grandmother maintained that Hill seems to be on the “periphery” when he is with

the children, and that he has become aggressive in attempting to enforce visitation.

She admitted that children should have a relationship with their father, and she

claimed that she encouraged the children to do so. She acknowledged sending

correspondence to the Chief Legal Counsel of the Ohio Supreme Court seeking an

“intervention” against GAL Beck.

              The trial court determined that French has engaged in a pattern of

behavior that further alienates the children from Hill and failed to honor the court-
ordered visitation schedule. It found her in contempt of court for denial of parenting

time, imposed a 30-day jail sentence with purge conditions, and ordered her to pay

Hill’s attorney fees.

               The court also concluded that it is in the best interest of the children

to terminate the 2014 shared parenting order, and it granted both parties’ motions

to terminate. The court next determined that it is in the best interest of the children

to designate Hill the residential parent and legal custodian of R.H. and F.H., and

designed French the residential parent and legal custodian of K.H. The court stated

that it reviewed the 2018 in camera interview of the children, but found, as a special

circumstance, that the “minor children have been negatively influenced by [French]

and [maternal grandmother] and * * * [French] engaged in ongoing behavior to

influence the children negatively affecting the children’s relationship with [Hill].”

The court also found that French “has exerted such an influence over the children

that [they] appear coached in their responses.” The court found that French and

maternal grandmother’s “behavior alienate[s] the children from [Hill] and has

influenced their wishes * * *.” The court concluded that a second in camera

interview would not be helpful or in the children’s best interests. The court observed

that K.H. has refused to visit with Hill, F.H. is now also refusing to visit Hill, and

R.H. is “experiencing difficulties at [French’s] home for visiting with [Hill].” The

court expressed concern that if these “circumstances and the children’s environment

do not change, * * * the children will continue to be alienated from [Hill].”

Specifically, the court was concerned that F.H. would also engage in behavior
exhibited by K.H. resulting in the loss of a relationship with Hill, and that R.H. will

“experience pressure to discontinue what is now a positive relationship with her

father.”

                Additionally, the court also ordered the parties to participate in

counselling to address their ongoing issues and ordered that any extracurricular

activities be agreed upon by both parents. Finally, the court ordered the parties not

to disparage one another and to ensure that the children maintain a relationship

with both parents and participate in court-ordered visitation.

                               FRENCH’S APPEAL

               French assigns the following errors for our review:

   I.      The trial court erred as a matter of law and to [French’s] prejudice
           by modifying the prior shared parenting plan and allocating the
           children to different parents against the recommendation of the
           [GAL] and the court appointed psychologist.

   II.     The trial court erred as a matter of law and to [French’s] prejudice
           by failing to conduct the requested in camera interview.

   III.    The trial court erred as a matter of law and to [French’s] prejudice
           by an excessive award of attorney fees and expenses.

            Residential Parent / Legal Custodian Determination

               In her first assigned error, French argues that the trial court erred in

terminating the prior shared parenting plan and determining that Hill should be

residential parent and legal guardian of R.H. and F.H. She argues that the court did

not determine that there had been a change in circumstances, the award is against
the recommendation of the GAL and the court-appointed psychologist, and it is

erroneous to order a split award.

                Custody determinations “are some of the most difficult and

agonizing decisions a trial judge must make.” Davis v. Flickinger, 77 Ohio St.3d 415,

418, 674 N.E.2d 1159 (1997). Therefore, “trial courts must have wide latitude” in

their consideration of the evidence. Id. Decisions concerning child custody matters

rest within the sound discretion of the trial court. Miller v. Miller, 37 Ohio St.3d 71,

74 (1988). A trial court’s allocation of parental rights and responsibilities rests

within the sound discretion of the trial court. In re A.P.D., 8th Dist. Cuyahoga No.

100504, 2014-Ohio-1632, ¶ 10. Specifically, the trial court’s determination of what

is in the best interest of the child will not be disturbed absent an abuse of discretion.

Id., citing Drees v. Drees, 3d Dist. Mercer No. 10-13-04, 2013-Ohio-5197, ¶ 20. A

reviewing court will not reverse a trial court’s decision regarding child custody

absent an abuse of discretion. Masters v. Masters, 69 Ohio St.3d 83, 85, 630 N.E.2d

665 (1994). An “abuse of discretion” connotes more than an error of law or

judgment; it implies that the court’s attitude is unreasonable, arbitrary or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983).

               In applying abuse of discretion review here, we are mindful that

“[w]hile a trial court’s discretion in a custody modification proceeding is broad, it is

not absolute, and must be guided by the language set forth in R.C. 3109.04.” Miller

at 74. Where an award of custody is supported by a substantial amount of credible
and competent evidence, such an award will not be reversed as being against the

weight of the evidence by a reviewing court. Bechtol v. Bechtol, 49 Ohio St.3d 21,

550 N.E.2d 178 (1990), syllabus.

               Turning to French’s argument that the trial court erred in failing to

determine that there had been a change in circumstances before it terminated the

shared parenting order, we note that the trial court did specifically find that French

and maternal grandparents manifested negative attitudes about Hill and did not

facilitate a positive relationship with him. The court also found that French engaged

in behavior that rewarded the children for not visiting with Hill. In essence, the trial

court concluded that the children had been alienated from Hill, and that a change of

circumstances had occurred.

               In any event, the Ohio Supreme Court recently held in Bruns v.

Green, Slip Opinion Nos. 2019-1028 and 2019-1178, 2020-Ohio-4787, that the

procedures for terminating a shared parenting plan are distinct from the procedures

for modifying a shared parenting plan, and do not require the trial court to also find

a change in circumstances before changing the designation of residential parent and

legal custodian. Id. at ¶ 21. The Bruns Court held that in order to terminate a shared

parenting plan, the court must follow the framework of R.C. 3109.04(E)(2)(c). This

statute provides the procedures for terminating a shared-parenting decree that

includes a shared-parenting plan and states:

      The court may terminate a prior final shared parenting decree that
      includes a shared parenting plan * * * upon the request of one or both
      of the parents or whenever it determines that shared parenting is not
      in the best interest of the children.

                Then, if the court terminates a shared-parenting decree, R.C.

3109.04(E)(2)(d) provides:

      Upon the termination of a prior final shared parenting decree under
      division (E)(2)(c) of this section, the court shall proceed and issue a
      modified decree for the allocation of parental rights and
      responsibilities for the care of the children under the standards
      applicable under divisions (A), (B), and (C) of this section as if no
      decree for shared parenting had been granted and as if no request for
      shared parenting ever had been made.

               R.C. 3109.04(F) sets forth the relevant factors that are to be

considered in determining the best interests of a child in relation to the modification

of shared parenting plans and provides:

      (a) The wishes of the child’s parents regarding the child’s care;

      (b) If the court has interviewed the child in chambers pursuant to
      division (B) of this section regarding the child’s wishes and concerns as
      to the allocation of parental rights and responsibilities concerning the
      child, the wishes and concerns of the child, as expressed to the court;

      (c) The child’s interaction and interrelationship with the child’s
      parents, siblings, and any other person who may significantly affect the
      child’s best interest;

      (d) The child’s adjustment to the child’s home, school, and community;

      (e) The mental and physical health of all persons involved in the
      situation;

      (f) The parent more likely to honor and facilitate court-approved
      parenting time rights or visitation and companionship rights;

      (g) Whether either parent has failed to make all child support
      payments, including all arrearages, that are required of that parent
      pursuant to a child support order under which that parent is an obligor;
      (h) * * *;

      (i) Whether the residential parent or one of the parents subject to a
      shared parenting decree has continuously and willfully denied the
      other parent’s right to parenting time in accordance with an order of
      the court;

      (j) Whether either parent has established a residence, or is planning to
      establish a residence, outside this state.

               The record demonstrates that the trial court expressly considered the

factors listed in R.C. 3109.04(F)(2). In addition, the trial court concluded that:

      26. [Hill] has missed court ordered visitation with [K.H. and F.H.] and
      this Court finds that [French] and maternal grandparents influence the
      children’s refusal to visit with [Hill] and positively reinforce this
      behavior with their actions. [French] has not assisted for required
      [K.H. and F.H.] to visit with [Hill] and they have missed regularly
      scheduled weekday and weekend visitation with [Hill] as well as
      Holiday visitation. * * *

      28. [GAL Beck] provided credible testimony that she has observed the
      children with [Hill in his home and he] was appropriate. * * * [He]
      bought a Nintendo Switch to get [K.H.] out of her bedroom and
      engaged with [him] and her sisters. * * * [t]his did work and led to
      [K.H.] playing with her sisters and then with neighbors and sisters in
      outside activities.

      29. [GAL Beck] provided credible testimony that [K.H.] would not eat
      or drink at [Hill’s] house and brought her own food[.] [GAL Beck]
      testified that she has concerns should [K.H.] be forced to spend
      overnights at [Hill’s] at continue to engage in behavior that would harm
      her health.

      30. [GAL Beck] provided credible testimony that she observed [R.H.
      and F.H.] to be integrated into [Hill’s] home and there are no issues
      concerning [them].

      31. [GAL Beck] provided credible testimony and stated in her report
      that [French’s] and grandparents’ behavior toward [Hill] is concerning
      and that it promotes alienating the children from [him].
      32. [French] testified that [R.H.] currently goes for visitation with
      [Hill], but [K.H. and F.H.] do not. [French] further testified that the
      children did go to visits when she transported them * * * under an
      interim order, but that she did not continue to transport after the
      interim order was discontinued. * * * The Court finds that [French]
      did have the means and opportunity to facilitate visits between [Hill]
      and the children by dropping them off* * *, and that [French] has not
      done all she can to facilitate visits.

      ***
      44. The Court is concerned that if circumstances and the children’s
      environment do not change that the children will continue to be
      alienated from [Hill]. Specifically, that [FH,] will engage in behavior
      now being exhibited by [K.H.] an, resulting in [F.H.] having no
      relationship with [Hill] and that [R.H.] will experience pressure to
      discontinue what is now a positive relationship with [Hill].

      45. * * * [French] has engaged in a pattern of behavior that further
      alienates the children from [Hill]. [French] has failed to honor the
      current court ordered visitation schedule and based upon her behavior,
      the Court finds that she is less likely to honor court ordered visitation
      in the minor in the future. * * *

      Ohio Revised Code Section 3109.04 states that in determining the
      allocation of parental rights and responsibilities or in modifying a prior
      court order allocating parental rights and responsibilities that the court
      shall not modify a prior court order unless it finds that a change of
      circumstances has occurred and that the modification is in the best
      interests of the minor children. In determining “best interests” the
      court shall consider [the factors set forth in R.C. 3109.04(F)].

      After review of the aforementioned findings and Ohio law, a change of
      circumstances has occurred in this case which warrants modification of
      the shared parenting plan and it is in the best interests of the minor
      children that the current shared parenting plan of the parties be
      terminated. Further, any potential harm to the minor children as a
      result of the termination is outweighed by the benefit of the
      termination and modification of the visitation schedule.

              The trial court also observed that once the interim visitation order

ended, French stopped bringing the children to visitation, and she maintained that
she had no power to enforce it. On this record, the trial court properly considered

and applied the correct legal standard. Having reviewed the record, we find

competent and credible evidence to support the court’s order. Green v. Richards,

6th Dist. Lucas No. L-11-1099, 2012-Ohio-614. Moreover, being mindful of our

standard of review, we cannot say that the trial court’s decision to terminate the

revised shared-parenting plan was unreasonable, arbitrary, or unconscionable or

that the court abused its discretion.

               French next complains that the trial court’s order does not comport

with the recommendations made by Dr. Babula and GAL Beck. The record indicates

that Dr. Babula recommended that the children remain with French during a three-

month “adjustment period” during which Hill would have increased visitation.

However, Dr. Babula advised that “if [French] is unable to make them follow the

rules, they need to be with [Hill]. Similarly, GAL Beck opined that the children

should remain with French but if French continued to thwart visitation, then Hill

should be permitted to immediately petition the court for a change of custody. Both

of these witnesses expressed concern that French would continue to fail to promote

or encourage visitation and/or alienate the children and from Hill and both

witnesses asked the court to revisit the issue of residential parent/ legal custodian

in that event. Here, the court found that French engaged in “a pattern of behavior

that alienates the children from [Hill].” The court also concluded that French has

failed to honor the visitation schedule and is unlikely to honor it in the future, and

that she and the maternal grandmother alienated the children from Hill through
negativity towards him. The court also expressed concern that if the “circumstances

of the children’s environment do not change [they] will continue to be alienated

from [Hill]. Specifically, [F.H.] will engage in behavior now being exhibited by

[K.H.] * * * and [R.H.] will experience pressure to discontinue what is now a positive

relationship” with Hill.   The court determined that in light of the increasing

antagonism and parental alienation, the best interest required that Hill to be

deemed residential parent and legal custodian of F.H. and R.H. On this record, and

given the court’s findings, its decision is compatible with the views manifested by

Dr. Babula and GAL Beck.

              Finally, French asserts that the trial court erred in ordering a split

parenting decision that renders her the residential parent and legal custodian of

K.H., and renders Hill the residential parent and legal custodian of F.H. and R.H.

However, we note that such “split parental rights” orders are not impermissible

under Ohio law. See Pauly v. Pauly, 80 Ohio St.3d 386, 388, 686 N.E.2d 1108

(1997); Beckley v. Beckley, 90 Ohio App.3d 202, 628 N.E.2d 135 (2d Dist.1993);

Vanest v. Vanest, 9th Dist. Summit No. 28498, 2017-Ohio-9302, ¶ 5.

              Here, the trial court determined that GAL Beck “provided credible

testimony that she observed [R.H. and F.H.] to be integrated into [Hill’s] home and

there are no issues concerning [them].” The court also determined that K.H. “now

pressures the other two younger children not to go with [Hill] for parenting time and

further testimony indicates that [R.H. has received negative treatment upon

returning from visits with [Hill].” The court found that Hill has missed court
ordered visitation after French and the maternal grandparents “influence[d] the

children’s refusal to visit with [Hill] and positively reinforce this behavior with their

actions.” We find no abuse of discretion as to this issue.

               The first assigned error is without merit.

                        No Second In Camera Interview

               French next argues that the trial court erred in refusing to conduct a

second in camera interview of the children.

               The denial of a successive request for an in camera interview will be

reviewed for an abuse of discretion. Caldwell v. Caldwell, 12th Dist. Clermont Nos.

CA2008-03-021 and CA2008-02-019, 2009-Ohio-2201, ¶ 17.

               An in camera interview is governed by R.C. 3109.04(B), which

provides in relevant part as follows:

      In determining the child’s best interest for purposes of making its
      allocation of the parental rights and responsibilities for the care of the
      child and for purposes of resolving any issues related to the making of
      that allocation, the court, in its discretion, may and, upon the request
      of either party, shall interview in chambers any or all of the involved
      children regarding their wishes and concerns with respect to the
      allocation. * * *

      (b) The court shall first determine the reasoning ability of the child. If
      the court determines that the child has sufficient reasoning ability to
      express the child’s wishes or concerns with respect to the allocation, it
      then shall determine whether, because of special circumstances, it
      would not be in the best interest of the child to determine the child’s
      wishes and concerns with respect to the allocation. If the court
      determines that, because of special circumstances, it would not be in
      the best interest of the child to determine the child’s wishes and
      concerns with respect to the allocation, it shall not determine the child’s
      wishes and concerns with respect to the allocation and shall enter its
      written findings of fact and opinion in the journal. If the court
      determines that it would be in the best interests of the child to
      determine the child’s wishes and concerns with respect to the
      allocation, it shall proceed to make that determination.

      (c) The interview shall be conducted in chambers, and no person other
      than the child, the child’s attorney, the judge, any necessary court
      personnel, and, in the judge’s discretion, the attorney of each parent
      shall be permitted to be present in the chambers during the interview.

              In Saleh v. Yassen, 8th Dist. Cuyahoga No. 108689 2020-Ohio-2719,

this court noted that a trial court is statutorily mandated to conduct an in camera

interview when requested to do so by a party. Multiple interviews of a child are not

prohibited. Thompson v. Cannon, 12th Dist. Butler No. CA2015-02-003, 2015-

Ohio-2893, ¶ 24; Caldwell v. Caldwell, 12th Dist. Clermont Nos. CA2008-03-021

and CA2008-02-019, 2009-Ohio-2201.

              However, a second in camera interview is not mandated when

requested by a party. See Hammond v. Hammond, 1st Dist. Hamilton No. 180292,

2019-Ohio-1219, ¶ 22. Rather, the statute does not impose an unlimited duty on the

trial court to perform successive interviews of the same child in a single proceeding

for modification of a custody degree, even if requested by a party. Id.

              In Pettry v. Pettry, 20 Ohio App.3d 350, 486 N.E.2d 213 (8th

Dist.1984), this court concluded that “if the child’s unwillingness to visit the

noncustodial parent is the result of influence by the custodial parent, a mere

parroting of the custodial parent’s wishes, or a result of lack of knowledge or

understanding due to the child’s age or not having known the noncustodial parent,

the child’s wishes and fears will be strongly discounted.” Id. at 352-353.
                In this matter, the trial court advised the parties that it would review

the August 2018 in camera interview that was recorded. The court also advised the

parties that “normally, the court would not require children to come back and talk

to the court again,” and that the in camera interview does not generally allow the

“asking children specific factual situations because that is not what happens in an

in-camera.” GAL Beck noted that the court could review the earlier in camera

interview and stated that she would “hate to put the children through anymore.” (Tr.

12.) After that, the court informed the parties that if the evidentiary hearing

produced additional information that caused the court to believe that a second in

camera interview would be helpful, then it would address the issue again at that

time.

                Later, following the hearing, the court found as follows:

        43. The Court has reviewed the in camera [interview] conducted with
        the children [in August 2018] and the wishes of the children as required
        by [R.C. 3109.04(B)(1) and (2)]. However, based upon the testimony
        presented to the Court, the Court finds that special circumstances exist
        and that should be considered in determining the best interests of the
        minor children as the minor children have been negatively influenced
        by [French] and grandmother regarding [Hill] and their relationship
        with [him. French] has engaged in ongoing behavior to influence the
        children negatively affecting the children’s relationship with [Hill.
        French’s] and grandmother’s behavior alienate the children from [Hill]
        and has influenced the children’s wishes regarding their relationship
        with [Hill. K.H.] is currently alienated from [Hill] and [F.H.] is
        engaging in behavior that will lead to alienation from [him]. The Court
        finds that [French] has exerted such an influence over the children that
        the children appear coached in their responses. The Court does not
        find that a second [in camera interview] of the children would be
        helpful to the Court in the best interests of the children.
               In accordance with the foregoing, the trial court determined that a

second in camera interview was not warranted because the court and GAL Beck and

the court determined that coaching had occurred. We find no abuse of discretion.

Within the sound exercise of its discretion, the court did not err in finding that an

additional in camera interview would not be helpful. The court reviewed the

children’s statements from the first interview but after its hearing, it determined that

the children’s statements were the result of the parental alienation and the negativity

toward Hill coming from French’s home. Moreover, the abuse claims raised after

the first in camera were not substantiated and social worker Cannon stated that the

children “laughed” when the referral was reported to them. Applying our standard

of review, we find no abuse of discretion.

               French insists that an abuse of discretion occurred herein, and she

cites to Schottenstein v. Schottenstein, 10th Dist. Franklin No. 00AP-1088, 2001-

Ohio-3987. In that case, the reviewing court noted that two interviews had already

occurred, but it determined that the magistrate’s interview was not sufficient and

that the court should have spoken with the children regarding their wishes in

relation to a contempt finding against the mother.            We find Schottenstein

inapplicable here. Insofar as there were intervening events between the August

2018 in camera interview and the 2019 request for a second interview, we note that

the abuse claim lodged with LCDCFS was unsubstantiated, French’s request that the

police conduct a wellness check for a claim of injury to one of the children did not

yield evidence of abuse, and French ultimately dismissed her petition for a civil
protection order. Further, the trial court here conducted a full trial and heard

testimony regarding negativity toward and exclusion of Hill. The court also learned

that K.H. was influencing the younger children not to visit, and that R.H. was

experiencing negative consequences after visiting with Hill. The court also found

that the children appeared “coached in their responses,” so a second in camera

interview “would not be helpful to the Court or in the best interests of the children.”

The record presented in this particular matter fully supports the trial court’s

decision to forgo an additional in camera interview. Bearing in mind our standard

of review, we find no abuse of discretion in this matter.

               Finally, French maintains the trial court abused its discretion in

delaying its ruling on this issue because that impacted her trial strategy. However,

the court informed the parties at the start of trial that it was taking the matter under

advisement, presumably so they could plan for either outcome. At this time, the

parties also heard from GAL Beck who did not endorse a second in camera interview.

Moreover, by presenting testimony from Cook, French, and the maternal

grandmother, French’s trial counsel elicited testimony regarding the wishes and

concerns of the children, perhaps in anticipation of an adverse ruling. In any event,

R.C. 3105.04 plainly requires the court’s analysis to focus upon the best interests of

the children. The trial court took a measured approach and properly analyzed the

issue with regard to whether it is in the best interest of the child to determine the

child’s wishes and concerns as set forth in R.C. 3109.04.

               This assigned error is without merit.
                                   Attorney Fees

               French next argues that the trial court erred in awarding Hill $18,145

for attorney fees in this matter. She maintains that the court failed to consider her

ability to pay and failed to consider that Hill caused the majority of the debt to be

incurred. She also argues that the court erred insofar as it awarded attorney fees for

the contempt motion yet granted him his entire fee bill. She also disputes individual

items on the bill.

               We note that the trial court ruled that Hill “has incurred attorney fees

in the amount of $18,145 to pursue his motions in contempt.”

               In Sagan v. Tobin, 8th Dist. Cuyahoga No. 86792, 2006-Ohio-2602,

this court noted:

      It is well-settled under Ohio law that a minor’s custodial parent must
      affirmatively compel, not merely encourage, visitation with a parent.
      Newhouse [v. Toler (Nov. 20, 1997), Cuyahoga App. No. 71834, 1997
      Ohio App. LEXIS 5192]; Montgomery v. Montgomery, Scioto App. No.
      03CA2925, 2004-Ohio-6926; Caldwell v. Caldwell, Galia App. No.
      02CA17, 2003 Ohio 1752; Ware v. Ware, Warren App. No. CA 2001-
      10-089, 2002-Ohio-871.

      Id. at ¶ 37.

                The Sagan Court also observed that the award of attorney fees is

within the discretion of the court. Id. at ¶ 45. The court retains discretion “to include

reasonable attorney fees as part of the costs taxable to a party, whom the court has

found guilty of civil contempt.” Badertscher v. Badertscher, 9th Dist. Wayne No.

14AP0019, 2015-Ohio-2189, ¶ 20, quoting Willett v. Willett, 9th Dist. Summit No.
22167, 2005-Ohio-342, ¶ 12, citing White v. White, 9th Dist. Wayne No. 2525, 1990

Ohio App. LEXIS 899, 1990 WL 27172, ¶ 3 (Mar. 7, 1990).

               In Villa v. Villa, 8th Dist. Cuyahoga No. 72709, 1998 Ohio App.

LEXIS 2171 (May 14, 1998), this court also observed:

      Neither the common law nor R.C. 3105.18(G) require that the Wife’s
      ability to pay be considered. * * * The attorney fees are not additional
      support, but a cost incurred in the contempt action. It would be unfair
      to require appellee to expend her own funds to enforce [a court order]
      when appellant willfully failed to comply.

               Similarly, in Bakhtiar v. Saghafi (In re Saghafi), 8th Dist. Cuyahoga

No. 107173, 2019-Ohio-1363 this court also observed that:

      “Evidence of the parties’ ability to pay, however, is not required when
      awarding attorney’s fees incurred for bringing a contempt motion.”
      Sagan v. Tobin, 8th Dist. Cuyahoga No. 86792, 2006-Ohio-2602, ¶ 52,
      citing Villa v. Villa, 8th Dist. Cuyahoga No. 72709, 1998 Ohio App.
      LEXIS 2171 (May 14, 1998).

      Id. at ¶ 13. Accord Sagan v. Tobin, 8th Dist. Cuyahoga No. 86792,
      2006-Ohio-2602, ¶ 52.

               In this matter, we find no abuse of discretion in awarding attorney

fees to Hill. The record demonstrates that, apart from the time of the interim order,

Hill was unable to visit with K.H., and his visitation with F.H. was also diminishing.

Both girls told him that according to the law, they did not have to visit. French did

not facilitate visitation after the termination of the interim order. Additionally, R.H.

experienced negative reactions after from complying with visitation. The court

found considerable evidence of parental alienation and negativity directed at Hill by

French and her family. The record also indicates that Hill’s attorney charged $200

per hour which the court found to be reasonable. On this record, we cannot say that
the hourly rate is unreasonable or that an award of attorney fees to Hill was an abuse

of discretion.

                 As to French’s claim that the court did not consider her ability to pay,

we find no error under Sagan. With regard to her claim that the majority of the fees

were the result of Hill’s conduct, the trial court determined that his claims were

meritorious.

                 This portion of French’s assigned error is without merit.

                 Turning to the issue of the total amount of the fee award, the court

determined that Hill “incurred attorney fees in the amount of $18,145.00 to pursue

his motions in contempt.” French complains that this amount is erroneous because

it encompasses Hill’s total attorney fee expenditure, and not simply matters related

to contempt. French also complains that the award amount reflects duplicative

billing items and includes items referencing matters before April 2019.              Hill

maintains that recovery of the entire fee award is appropriate because the contempt

motion and the motion to terminate the shared parenting plan share common core

facts. Hill also argues that French waived the issue of the reasonableness of the fees

because her trial counsel did not cross-examine attorney Hutchinson. However, Hill

acknowledges that a remand may be necessary with regard to a potentially

duplicative bill or further clarification of the court’s order.

                 “[I]n appeals of civil cases, the plain error doctrine is not favored and

may be applied only in the extremely rare case involving exceptional circumstances

where error, to which no objection was made at the trial court, seriously affects the
basic fairness, integrity, or public reputation of the judicial process, thereby

challenging the legitimacy of the judicial process itself.” Goldfuss v. Davidson, 79

Ohio St.3d 116, 122-123, 679 N.E.2d 1099 (1997). See also Bawab v. Bawab, 8th

Dist. Cuyahoga No. 96217, 2011-Ohio-5256, ¶ 29.

               Applying this doctrine, we recognize that the court awarded Hill

attorney fees for his contempt motion, yet it granted him recovery of his entire fee

bill. Hill defends the award on the basis that the contempt motion and motion to

terminate the shared parenting plan share common core facts and that the award is

proper under R.C. 3105.73(B). Nonetheless, Hill concedes that a remand may be

necessary in order for the trial court to clarify its ruling. Having reviewed the journal

entry, we note that the court referenced French’s contempt in awarding attorney fees

and did not reference R.C. 3105.73(B). Additionally, it lacks sufficient detail to

support Hill’s interpretation. Accordingly, the provision regarding the attorney fee

total is reversed and remanded for further proceedings. French’s specific objections

to the award are therefore moot.

               This portion of the assigned error is well-taken.

                     HILL’S CROSS-ASSIGNMENT OF ERROR

               For his conditional assignment of error, Hill asserts the following

cross-assignment of error:

      The trial court abused its discretion in not awarding [him] the GAL fees
      and court appointed psychologist fees which he incurred.

               R.C. 3105.73(B) states:
       In any post-decree motion or proceeding that arises out of an action for
       divorce, dissolution, legal separation, or annulment of marriage or an
       appeal of that motion or proceeding, the court may award all or part of
       reasonable attorney’s fees and litigation expenses to either party if the
       court finds the award equitable. In determining whether an award is
       equitable, the court may consider the parties' income, the conduct of
       the parties, and any other relevant factors the court deems appropriate,
       but it may not consider the parties’ assets.

               In O’Malley v. O’Malley, 8th Dist. Cuyahoga No. 98708, 2013-Ohio-

5238, this court recognized that “[g]uardian ad litem fees, expert fees, and attorney

fees are ‘litigation expenses’ under R.C. 3105.73.” Id. at ¶ 87.

               Inasmuch as this court is remanding on the issue of Hill’s attorney fee

total, we likewise find this issue to be moot, as the trial court will revisit the issue of

attorney fees and litigation expenses.

               Judgment is affirmed in part, reversed in part, and remanded for

further proceedings consistent with this opinion.

               For the forgoing reasons, we find that substantial justice has not been

done the complaining party as to the amount of the attorney fees awarded, but the

matter is otherwise affirmed and remanded.

       It is ordered that appellee and appellant share the costs herein taxed.
      A certified copy of this entry shall constitute the mandate pursuant to App.R.

27. See also 6th Dist.Loc.App.R. 4.


MARY J. BOYLE, A.J.                          ______________________
                                                 Administrative Judge

PATRICIA ANN BLACKMON, J.,                   ______________________
                                                     Judge

EILEEN A. GALLAGHER, J.,                    ______________________
CONCUR                                               Judge


(Sitting By Assignment: Mary J. Boyle, A.J., Patricia Ann Blackmon, J., Eileen A.
Gallagher, J., of the 8th District Court of Appeals)
KEYWORDS

R.C. 3109.04; termination of shared parenting plan; in camera interview;
contempt; attorney fees.

Trial court did not abuse its discretion in terminating shared parenting plan and
designating father residential parent and custodial guardian of two of parties’ three
children; trial court did not abuse its discretion in declining to conduct a second in
camera interview before terminating shared parenting plan; trial court did not err
in awarding father attorney fees for mother’s contempt, but matter was remanded
where contempt attorney fee award reflected total fee bill.